Order, Supreme Court, New York County (Marilyn Shafer, J.), entered May 4, 2006, which granted defendants’ motions for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff’s slip and fall on a wet floor in the lobby of defendant’s bank branch was captured on a security videotape, *181which also showed that the accident occurred during a heavy rain, that people with umbrellas entered the lobby area just minutes before plaintiffs slip and fall and that the area of the accident had been regularly mopped, one such mopping having occurred only seven minutes before the accident. In light of this evidence, the motion court correctly concluded, as a matter of law, that defendants did not have a sufficient opportunity to remediate the hazard (see Gibbs v Port Auth. of N.Y., 17 AD3d 252, 255 [2005]; see also Ford v Citibank, N.A., 11 AD3d 508 [2004]; Shernicoff v 1700 Broadway Co., 304 AD2d 409 [2003]). The unsworn and unnotarized expert report submitted by plaintiff was insufficient to raise a triable issue as to whether the floor matting in defendants’ lobby was inadequate, much less as to whether, as plaintiff contends, it enhanced the hazard posed by the wet floor. Concur—Mazzarelli, J.P., Andrias, Nardelli, Williams and Gonzalez, JJ.